United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, SULPHUR SPRINGS
POST OFFICE, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 15-0666
Issued: August 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 9, 2015 appellant, through his representative, filed a timely appeal from a
January 23, 2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Because more than 180 days has elapsed from the last merit decision dated April 30, 2013 to the
filing of this appeal, and pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of his claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On October 4, 2012 appellant, then a 56-year-old letter carrier, filed an occupational
disease claim alleging that he developed pain in his neck, both shoulders, and arms due to his
1

5 U.S.C. § 8101 et seq.

employment duties. He described his employment duties of casing mail and parcels weighing up
to 70 pounds. Appellant noted that his route had 626 deliveries and that he performed
dismounted deliveries from his postal vehicle for a portion of his route. He also parked his
vehicle to walk and deliver mail from a satchel weighing up to 35 pounds for 55 residential
deliveries.
On September 19, 2012 Dr. Samy F. Bishai, a Board-certified orthopedic surgeon,
examined appellant due to pain in his shoulders bilaterally, worse on the left, stiffness in the left
shoulder, and difficulty lifting the left arm. He noted that appellant initially sought treatment
from another physician who found tenderness in appellant’s left shoulder with marked limitation
in range of motion. Dr. Bishai reviewed a magnetic resonance imaging (MRI) scan which
demonstrated subluxation of the humeral head with bone contusions and chondromalacia at the
posterior glenoid. He found complex tears of the glenoid labrum and hypertrophic changes at the
acromioclavicular joint and supraspinatus tendinopathy.
Dr. Bishai diagnosed internal
derangement of the left shoulder with chondromalacia and impingement syndrome. He opined
that appellant’s left shoulder condition was the result of his employment activities and listed
those activities. Dr. Bishai stated that lifting of mail and parcels as well as casing, delivery, and
carrying of the satchel combined together to cause appellant’s left shoulder condition.
In a letter dated October 18, 2012, OWCP requested additional factual information from
appellant. It also requested additional medical evidence and allowed appellant 30 days to
respond.
By decision dated November 26, 2012, OWCP denied appellant’s claim finding that he
failed to submit the necessary medical opinion evidence to establish a causal relationship
between his diagnosed condition and his implicated employment duties. Appellant requested an
oral hearing from OWCP’s Branch of Hearings and Review.
On January 12, 2012 appellant underwent an MRI scan of the left shoulder which
demonstrated subluxation of the humeral head with bone contusions, chondromalacia, complex
tears of the posterior labrum extending into the superior and inferior labrums, changes at the
acromioclavicular joint, supraspinatus tendinopathy, joint effusion, and possible glenohumeral
instability lesions.
Appellant submitted reports from Dr. Bishai dated October 11, November 16, and
December 20, 2012 repeating his earlier findings and diagnoses. Beginning on November 16,
2012 Dr. Bishai stated that appellant was using his right shoulder and arm more since his left
shoulder was disabled and impaired resulting in a consequential injury to the right shoulder. He
also found that appellant had loss of range of motion in the right shoulder and diagnosed internal
derangement of the right shoulder joint and rotator cuff syndrome of the right shoulder. On
February 27, 2013 Dr. Bishai stated that appellant’s condition was the same. On March 14, 2013
he noted that appellant reported pain in his neck with radiation down the shoulders and arms and
diagnosed the additional condition of cervical disc syndrome with radiculopathy.
Appellant testified at the oral hearing on March 14, 2013 and stated that his neck and
shoulders began to bother him in July 2009 and progressively worsened. He stated that he first

2

received treatment for his left shoulder in January 2012. Appellant testified that he injured his
right shoulder in 2007 and sought treatment from a chiropractor.
OWCP’s hearing representative denied appellant’s claim by decision dated
April 30, 2013. He found that appellant had not submitted the medical evidence requested
regarding his history of treatment. The hearing representative noted that appellant reported a
shoulder condition arising in 2007 and that there were no medical records regarding this injury in
the record. He found that Dr. Bishai’s reports were not based on an accurate history of injury
and that appellant had not established that his neck, bilateral arm, and shoulder conditions were
related to his employment duties.
In a report dated April 24, 2013, Dr. Bishai stated that he reviewed nerve conduction
studies on March 21, 2013 which suggested entrapment neuropathy at the right elbow as well as
carpal tunnel syndrome. He also reviewed a cervical MRI scan and found disc bulges at C4-5,
C5-6, and C7-T1.
On June 18, 2013 Dr. Bishai disagreed with an OWCP hearing
representative’s findings and conclusions. He repeated his previous diagnoses. Dr. Bishai
opined that appellant’s left shoulder condition was directly caused by his work activities as a
letter carrier. He noted that appellant’s right shoulder condition was a consequential injury
resulting from overuse due to the pain in appellant’s left shoulder. Dr. Bishai stated that he had
reviewed appellant’s prior medical treatment with an orthopedic surgeon on February 23,
December 12 and 22, 2012. He stated that appellant’s shoulder condition could be improved by
arthroscopic surgery. Dr. Bishai also opined that it was not necessary to review appellant’s right
shoulder treatment records from 2007. He stated that he was aware that appellant had
experienced his left shoulder condition for years, but that appellant had recently determined that
medical treatment was necessary.
Dr. Claude Barosy, a family practitioner, examined appellant on August 6, 2013 and
reported his complaints of left shoulder, head, and neck pain. He found loss of range of motion
of the cervical spine and left shoulder. Dr. Barosy diagnosed cervical disc disease with
radiculopathy, cervical disc syndrome, internal derangement of the left shoulder joint, and left
shoulder impingement syndrome.
Appellant’s representative submitted a motion to reconsider dated January 14, 2014 and
received by OWCP on January 21, 2014. He also submitted a medical report dated
December 19, 2013 from Dr. Bishai. In this report, Dr. Bishai again opined that appellant’s
conditions were work related.
Dr. Eduardo L. Gonzalez, a Board-certified practitioner, examined appellant on
March 12, 2014 due to neck and bilateral shoulder pain. He opined that appellant’s left shoulder
symptoms were produced as part of his work as a letter carrier.
On April 4, 2014 Dr. Robert R. Reppy, an osteopath, stated that appellant’s right shoulder
pain had mostly resolved. He stated that appellant’s neck pain contributed to headaches with
nausea.
In a letter dated January 14, 2015, appellant’s representative stated that he requested
reconsideration on January 14, 2014 of the April 30, 2013 merit decision. He included a copy of

3

a motion to reconsider dated January 14, 2014 which referenced the December 19, 2013 report
from Dr. Bishai.
By decision dated January 23, 2015, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and did not establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA2 does not entitled a claimant to a review of an OWCP decision
as a matter of right.3 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.4 OWCP, through regulations, has imposed
limitations on the exercise of its discretionary authority. One such limitation is that it will not
review a decision denying or terminating a benefit unless the application for review is received
within one year of the date of that decision.5 The Board has found that the imposition of this
one-year time limitation does not constitute an abuse of the discretionary authority granted
OWCP under 5 U.S.C. § 8128(a).6
In those cases where requests for reconsideration are not timely filed, the Board has held
that OWCP must nevertheless undertake a limited review of the case to determine whether there
is clear evidence of error pursuant to the untimely request.7 OWCP procedures state that OWCP
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in its regulations, if the claimant’s request for reconsideration shows “clear evidence of
error” on the part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must be
manifest on its face that it committed an error.10 Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error.11 It is not enough merely to show that the evidence could be construed so as to
2

Id. at § 8128(a).

3

Thankamma Mathews, 44 ECAB 765, 768 (1993).

4

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

5

20 C.F.R. § 10.607(a). The Board has concurred in OWCP’s limitation of its discretionary authority. See
Gregory Griffin, 41 ECAB 186 (1989); petition for recon. denied, 41 ECAB 458 (1990).
6

Supra note 3 at 769; Jesus D. Sanchez, supra note 4 at 967.

7

Supra note 3 at 770.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (October 2011).

9

Supra note 3 at 770.

10

Leona N. Travis, 43 ECAB 227, 241 (1991).

11

Jesus D. Sanchez, supra note 4 at 968.

4

produce a contrary conclusion.12 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of it.13 To show clear evidence of
error, the evidence submitted must not only be of sufficient probative value to create a conflict in
medical opinion or establish a clear procedural error, but must be of sufficient probative value to
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.14 The Board must make an independent determination of
whether a claimant has submitted clear evidence of error on the part of OWCP such that OWCP
abused its discretion in denying merit review in the face of such evidence.
ANALYSIS
Appellant had one year from April 30, 2013 to make a timely request for reconsideration.
Appellant, through his representative, requested reconsideration through a document entitled
motion for reconsideration which was dated January 14, 2014 and which was received by OWCP
on January 21, 2014. The request for reconsideration was received by OWCP on January 21,
2014 within one year after the April 30, 2013 decision. OWCP incorrectly found that appellant’s
request for reconsideration was untimely on its face. It erroneously reviewed the evidence
submitted by appellant in support of her reconsideration request under the clear evidence of error
standard for untimely requests. The Board remands the case to OWCP for review of this
evidence under the proper standard of review for a timely request for reconsideration.
CONCLUSION
The Board finds that the evidence in the record establishes that appellant’s representative
submitted a timely request for reconsideration and that the evidence must be reviewed by OWCP
under the proper standard of review.

12

Supra note 10.

13

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

